FINAL OFFICE ACTION
This final Office Action addresses US Application No. 17/133,909 (hereinafter the “instant reissue application"), which is a reissue application of application Serial No. 15/460,596 (hereinafter “the ‘596 Application”), entitled “CHARGE PUMP WITH TEMPORALLY-VARYING ADIABATICITY”, which issued as U.S. Patent No. 10,162,376 (hereinafter “the ’376 Patent”).        

PRIORITY
          Based upon a review of the instant reissue application and ‘376 Patent itself, Examiner acknowledges that the instant reissue application is a reissue of the ‘596 Application, now the ‘376 Patent.  Examiner finds that the ‘376 Patent is a continuation of application No. 14/719,815 (hereinafter “the ‘815 Application”), filed on May 22, 2015, now Pat. No. 9,658,635 (hereinafter “the ‘635 Patent”), which is a continuation of application No. 14/027,716 (hereinafter “the ‘716 Application”) filed on Sep. 16, 2013, now Pat. No. 9,041,459 (hereinafter “the ‘459 Patent”).  Examiner also finds that the ‘376 Patent does not claim foreign priority. 

AMENDMENT 
An Amendment filed on June 7, 2022 (hereinafter “June 2022 Amendment”) has been considered and entered.  This action is in response to the June 2022 Amendment.   

STATUS OF CLAIMS
The status of the claims in this proceeding is as follows:
Claims 1, 5-6, 8 and 23 are amended. 
Claims 2-4, 7, 9-22 and 24 are originally as in the ‘376 Patent.
 New claims 25-55 are withdrawn.  
	Accordingly, claims 1-24 are subject to the examination of the instant reissue application.  Of these, claims 1, 22 and 23 are independent claims. 

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiner finds herein that claims 1 and 23 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

FL #1: “controller circuit” (claim 1)
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-21), which recites the “controller circuit” or hereinafter FL #1.  Examiner determines herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
Examiner finds that claim 1 recites the following functional language: 
“controller circuit is configured to configure said compensation circuit based at least in part on said first sensor-signal to promote efficiency of power conversion between a power source coupled to said charge pump and a load coupled to said charge pump via said compensation circuit”. 
“Functional Language #1” or “FL #1”

3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that the “controller circuit” is a generic placeholder or nonce term equivalent to “means” because the term “controller circuit” does not convey any particular structure.  Examiner notes that the specification of the ‘376 Patent does not specifically disclose the underlying structures for the “controller circuit”.  The specification refers to box 350 as the controller. Thus, the specification of the ‘376 Patent does not impart or disclose any structure for the controller circuit.  
Furthermore, there is no disclosure or suggestion from the prior art or the ‘376 Patent that any generic “controller circuit" is a sufficient structure to perform the functions recited in FL #1. For example, controllers in the related prior art have multiple functions which do not include the functions recited in FL #1 (US Patent No. 10,110,130, claim 1: “a controller configured to, for each of the switched cells, reconfigure at least one of the reconfiguration switches to form a connection between each of the inputs of the corresponding switched cell to one of: an output port of another switched cell, the input port, and the ground port”; U.S Patent No. 9,389,628, claim 1: “a controller configured to generate a pulse width modulation (PWM) control value in response to a value of the output voltage signal”; U.S Patent No. 8,693,224, claim 1: “a controller configured for synchronizing said phase pump with transitions of selected switching elements from said first set of switching elements between said first and second states to cause a voltage at said first terminal to be a multiple of a voltage at said second terminal”.)                    
Accordingly, while there is common use of the generic term “controller circuit” the diverse functions would necessitate different structures, whether embodied in hardware or software.  Furthermore, there is no suggestion that any known controller circuit, particularly these noted prior art controller circuit, can perform the functions recited in FL #1, i.e., “… is configured to configure said compensation circuit based at least in part on said first sensor-signal to promote efficiency of power conversion between a power source coupled to said charge pump and a load coupled to said charge pump via said compensation circuit".
Examiner finds that a known definition of controller is “[a] functional unit in a computer system that controls one or more units of the peripheral equipment.”  See IEEE The Authoritative Dictionary of IEEE Standard Terms, 7th Ed. 2000.  However, this definition does not provide or imply any structures to perform any specific functions required in FL #1.

Consequently, Examiner does not find adequate information in the specification, prosecution history or the prior art to construe the “controller circuit” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner conclude that the “controller circuit” is a generic placeholder having no specific structure associated therewith.  Because the “controller circuit” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #1 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the functions for 
“controller circuit is configured to configure said compensation circuit based at least in part on said first sensor-signal to promote efficiency of power conversion between a power source coupled to said charge pump and a load coupled to said charge pump via said compensation circuit" as recited in FL #1 in claim 1.

3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed functions.  Based upon a review of claim 1, Examiner finds that FL #1 recites very little or no structure of the controller circuit beyond a generic controller box 350 for performing the functions as set forth of FL #1.
In view of Examiner findings above that FL #1 meets invocation prongs (A)-(C), Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).

Corresponding Structure
After a claimed phrase has been shown to invoke § 112(f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181 II.  (II.)
Based upon a review of the specification of the ‘376 Patent, Examiner finds the ‘376 Patent discloses an algorithm for the box 350 at col. 5, lines 30-35; col. 6, lines 18-30; col. 7, lines 36-41; col. 8, lines 3-33; col. 9, lines 26-28, and col. 10, lines 55-61.  Examiner does finds in col. 11, lines 61- col. 12, line 3 that “the controller can use application specific circuitry, a programmable processor/controller, or both.  In the programable case, the implementation may include software, stored in a tangible machined readable medium (e.g. ROM, etc) that includes instructions for implementing the control procedures described above.”
In view of this finding, pursuant to § 112(f) FL #1 in claim 1 will be limited to the corresponding structure discussed above.

FL #2:  “controller circuit” (claim 23)
A further means-plus-function phrase is recited in claim 23, which recites the “controller circuit …” or hereinafter FL #2.  Examiner determines herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
Examiner finds that claim 23 recites the following functional language: 
“controller circuit is configured to cause said compensation circuit to transition between a first configuration and a second configuration based on said information, said transition being one that reduces said extent and that causes a capacitance of said compensation circuit to be switched into or out of communication with said first circuit …” 

“Functional Language #2” or “FL #2”

3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that the “controller circuit” is a generic placeholder or nonce term equivalent to “means” because the term “controller circuit” does not convey any particular structure. Examiner notes that the specification of the ‘376 Patent does not specifically disclose the underlying structures for the “controller circuit”.  The specification refers to box 350 as the controller.  Thus, the specification of the ‘376 Patent does not impart or disclose any structure for the controller circuit.  
Furthermore, there is no disclosure or suggestion from the prior art or the ‘376 Patent that any generic or off-the-shelf “controller circuit" is a sufficient structure to perform the entire functions recited in FL #2. For example, controllers in the related prior art have multiple functions which do not include the functions recited in FL #2 (US Patent No. 10,110,130, claim 1: “a controller configured to, for each of the switched cells, reconfigure at least one of the reconfiguration switches to form a connection between each of the inputs of the corresponding switched cell to one of: an output port of another switched cell, the input port, and the ground port”; U.S Patent No. 9,389,628, claim 1: “a controller configured to generate a pulse width modulation (PWM) control value in response to a value of the output voltage signal”; U.S Patent No. 8,693,224, claim 1: “a controller configured for synchronizing said phase pump with transitions of selected switching elements from said first set of switching elements between said first and second states to cause a voltage at said first terminal to be a multiple of a voltage at said second terminal”).                    
Accordingly, while there is common use of the generic term “controller circuit” the diverse functions would necessitate different structures, whether embodied in hardware or software.  Furthermore, there is no suggestion that any known controller circuit, particularly these noted prior art controllers, can perform the functions recited in FL #2, i.e., “… is configured to cause said compensation circuit to transition between a first configuration and a second configuration based on said information, said transition being one that reduces said extent and that causes a capacitance of said compensation circuit to be switched into or out of communication with said first circuit …”
Examiner finds that a known definition of controller is “[a] functional unit in a computer system that controls one or more units of the peripheral equipment.”  See IEEE The Authoritative Dictionary of IEEE Standard Terms, 7th Ed. 2000.  However, this definition does not provide or imply any structures to perform any specific functions required in FL #2.
Consequently, Examiner does not find adequate information in the specification, prosecution history or the prior art to construe the “controller circuit” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner conclude that the term “controller circuit” is a generic placeholder having no specific structure associated therewith.  Because the “controller circuit” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #2 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #2 meets invocation prong (B) because it recites the functions:
“to cause said compensation circuit to transition between a first configuration and a second configuration based on said information, said transition being one that reduces said extent and that causes a capacitance of said compensation circuit to be switched into or out of communication with said first circuit …”

“Function of Functional Language #2” or “Function of FL# 2”

3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing entire claimed function.  Based upon a review of claim 23, Examiner finds that FL #2 recites very little or no structure of the controller circuit beyond a generic controller box 350 for performing the function as set forth of FL #2.
In view of Examiner findings above that FL #2 meets invocation prongs (A)-(C), Examiner concludes FL #2 invokes interpretation under 35 U.S.C. §112 (6th ¶).

Corresponding Structure
Based upon a review of the specification of the ‘376 Patent, Examiner finds the ‘376 Patent discloses an algorithm for the box 350 at col. 5, lines 30-35; col. 6, lines 18-30; col. 7, lines 36-41; col. 8, lines 3-33; col. 9, lines 26-28, and col. 10, lines 55-61.  Examiner does find in col. 11, lines 61- col. 12, line 3 that “the controller can use application specific circuitry, a programmable processor/controller, or both.  In the programable case, the implementation may include software, stored in a tangible machined readable medium (e.g. ROM, etc) that includes instructions for implementing the control procedures described above.”
In view of this conclusion, FL #2 in claim 23 will be limited to the corresponding structure (and its equivalents) discussed above.

DEFECTIVE OATH/DECLARATION  
37 C.F.R. §1.175 Inventor's oath or declaration for a reissue application (in part).
(f) (1) The requirement for the inventor's oath or declaration for a continuing reissue application that claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) in compliance with § 1.78 of an earlier-filed reissue application may be satisfied by a copy of the inventor's oath or declaration from the earlier-filed reissue application, provided that: 

(i) The inventor, or each individual who is a joint inventor of a claimed invention, in the reissue application executed an inventor’s oath or declaration for the earlier-filed reissue application, except as provided for in § 1.64; 
(ii) The continuing reissue application does not seek to enlarge the scope of the claims of the original patent; or 
(iii) The application for the original patent was filed under § 1.46 by the assignee of the entire interest. 

(2) If all errors identified in the inventor's oath or declaration from the earlier-filed reissue application are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue. 
 	
Since the new reissue declaration by the inventors and by the assignee as noted in June 2022 Amendment, pages 17-19 has not been received yet, the oath/declaration remains objected. 
The reissue oath/declaration filed on December 24, 2020 (hereinafter “December 2020 Declaration”) is acknowledged.  However, Examiner objects to the error statement in the December 2020 Declaration on the basis that it fails to state a proper error in the claims on which to base this instant reissue application.  While Examiner recognizes the statements in the December 2020 Declaration that “Incorrect naming of the inventors: specifically, the inventorship is to be corrected from Gregory Szczeszynski and Oscar Blyde, listed as the inventors on the above-referenced patent, to inventors Gregory Szczeszynski, Oscar Blyde, and David Giuliano. Inventor David Giuliano is the inventor being added.  New claims 25-55 are being added.”  Nevertheless, Examiner objects to the December 2020 Declaration because of the following reasons:

	1/ Since claims 25-55 are now withdrawn from consideration.  Statement “New claims 25-55 are being added” should be removed from the oath/declaration.  

	2/  Regarding the correction of inventorship: Correcting inventorship is a proper basis for reissue.  MPEP 1402(II).  However, the instant reissue application does not have a properly signed declaration.  The proper declaration should be a declaration by Assignee and the new inventor.  And should be one declaration, not numerous pages. Applicant should also submit:
(1) A statement from each person who is being added as an inventor and each person who is currently named as an inventor either agreeing to the change of inventorship or stating that he or she has no disagreement in regard to the requested change;
(2) A statement from all assignees of the parties submitting a statement agreeing to the change of inventorship in the patent.

1412.04     Correction of Inventorship By Reissue [R-11.2013]
II.    REISSUE AS A VEHICLE FOR CORRECTING INVENTORSHIP
Where the provisions of 35 U.S.C. 256 and 37 CFR 1.324 do not apply, a reissue application is the appropriate vehicle to correct inventorship. The failure to name the correct inventive entity is an error in the patent which is correctable under 35 U.S.C. 251.  The reissue oath or declaration pursuant to 37 CFR 1.175 must state that the applicant believes the original patent to be wholly or partly inoperative or invalid through error of a person being incorrectly named in an issued patent as the inventor, or through error of an inventor incorrectly not named in an issued patent, and, for applications filed before September 16, 2012, must also state that such error arose without any deceptive intention on the part of the applicant. The reissue oath or declaration must, as stated in 37 CFR 1.175, also comply with one of 37 CFR 1.63, 1.63 or 1.67 if the reissue application is filed on or after September 16, 2012, or comply with pre-AIA  37 CFR 1.63 if filed before September 16, 2012.
The reissue application with its reissue oath or declaration under 37 CFR 1.175 provides a complete mechanism to correct inventorship. See A.F. Stoddard & Co. v. Dann, 564 F.2d at 567, 195 USPQ at 106. A request under 37 CFR 1.48 or a petition under 37 CFR 1.175 cannot be used to correct the inventorship of a reissue application. If a request under 37 CFR 1.175 or a petition under 37 CFR 1.175 is filed in a reissue application, the request or petition should be dismissed and the processing or petition fee refunded. The material submitted with the request or petition should then be considered to determine if it complies with 37 CFR 1.175. If the material submitted with the request or petition does comply with the requirements of 37 CFR 1.175 (and the reissue application is otherwise in order), the correction of inventorship will be permitted as a correction of an error in the patent under 37 CFR 1.175.
The correction of inventorship does not enlarge the scope of the patent claims. Where a reissue application does not seek to enlarge the scope of the claims of the original patent, the reissue oath may be made and sworn to, or the declaration made, by the assignee of the entire interest under 37 CFR 1.175. An assignee of part interest may not file a reissue application to correct inventorship where the other co-owner did not join in the reissue application and has not consented to the reissue proceeding. See Baker Hughes Inc. v. Kirk, 921 F. Supp. 801, 809, 38 USPQ2d 1885, 1892 (D.D.C. 1995). See 35 U.S.C. 251. On the other hand, an assignee of the entire interest can consent to and sign the reissue oath/declaration that adds or deletes the name of an inventor by reissue (e.g., correct inventorship from inventor A to inventors A and B) without the original inventor’s consent. Thus, the assignee of the entire interest can file a reissue to change the inventorship to one which the assignee believes to be correct, even though an inventor might disagree. The protection of the assignee’s property rights in the application and patent are statutorily based in 35 U.S.C. 118.  For additional information pertaining to the right of an assignee to take action, see MPEP § 324 (for applications filed before September 16, 2012) and § 325 (for applications filed on or after September 16, 2012). Where the name of an inventor X is to be deleted in a reissue application to correct inventorship in a patent, and inventor X has not assigned his/her rights to the patent, inventor X has an ownership interest in the patent. Inventor X must consent to the reissue (37 CFR 1.172(a)), even though inventor X’s name is being deleted as an inventor. If X’s name is being deleted as an inventor, X consents to the reissue application, and the remaining inventors sign the reissue oath or declaration, X need not sign. If, however, an assignee signs the reissue oath or declaration, inventor X’s signature must also be included in the reissue oath or declaration as an assignee.
3/ In the December 2020 Declaration, box “Additional Inventors are named on separately numbered sheets attached hereto” is check.  However, second sheet (signature sheet) for each additional inventors is missing. 
	For the above reasons, Applicant is required to provide a new proper declaration.  

REJECTIONS - 35 U.S.C. §251

Defective Declaration/Oath
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-24 and the instant reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the December 2020 Declaration is set forth in the discussion above.

APPLICATION DATA SHEET (ADS)
	The ADS filed on 12/24/2020 (hereinafter “December 2020 ADS”) is acknowledged.  However, as noted in the last Office action, Examiner objects to the December 2020 ADS on the basis of the defective reissue declaration as indicate above (adding Inventor David M. Giuliano as the third inventor without submitting (1) A statement from each person who is being added as an inventor and each person who is currently named as an inventor either agreeing to the change of inventorship or stating that he or she has no disagreement in regard to the requested change; (2) A statement from all assignees of the parties submitting a statement agreeing to the change of inventorship in the patent).


DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-13, 15-16 and 18-23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of the ‘459 Patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated.  For example: the ‘459 Patent claimed an apparatus comprising a switched capacitor charge pump configured to provide a voltage conversion between terminals, a compensation circuit coupled to a first terminal of the charge pump, a controller coupled to the charge pump and the compensation circuit, the controller comprising an output for configuring the compensation circuit, and one or more sensor inputs for accepting one or more sensor signals characterizing operation of at least one circuit selected from the group consisting of the charge pump and peripheral circuits coupled to the charge pump, wherein the controller is configured to configure the compensation circuit according to the one or more sensor signals to affect efficiency of power conversion between a power source coupled to the charge pump and the load coupled to the charge pump via the compensation circuit, a sensor signal that characterizes switching frequency of the charge pump, the charge pump comprises a series-parallel charge pump and a regulator coupled to the compensation circuit...  Wherein the instant reissue application is now also claiming an apparatus which includes all of the elements of the prior claims (for example: a switched-capacitor charge pump configured to provide voltage conversion between first and second terminals, a compensation circuit coupled to a first terminal of the charge pump, a controller coupled to the charge pump and the compensation circuit, the controller comprising an output for configuring the compensation circuit, a first sensor signal characterizes operation of a circuit selected from the group consisting of the charge pump and peripheral circuits directly coupled to the charge pump, wherein the controller is configured to configure the compensation circuit based at least in part on first sensor signal to promote efficiency of power conversion between a power source coupled to the charge pump and the load coupled to the charge pump via the compensation circuit, a sensor signal that characterizes switching frequency of the charge pump, the charge pump comprises a series-parallel charge pump, and a regulator coupled to the compensation circuit ...)


  RESPONSE TO AMENDMENT
The restriction requirement has been withdrawn as necessitated by the June 2022 Amendment.  New claims 25-55 have been withdrawn. Applicant should indicate claims 25-55 are cancelled in next response. 
The specification objection as failing to provide the cross-noting information has been withdrawn as necessitated by the June 2022 Amendment.
The specification objection as contains informalities has been withdrawn as necessitated by the June 2022 Amendment.
The 37 CFR 3.73(c) Statement objection as failing to include any identify Reel/Frame Number of the assignment record has been withdrawn as necessitated by a new 37 CFR 3.73(c) Statement. 
The rejection of claims 1-24 as being based upon a defective consent under 35 U.S.C § 251 has been withdrawn as necessitated by the new 37 CFR 3.73 (c) Statement and a new consent.


RESPONSE TO ARGUMENTS
Applicant's arguments filed with June 2022 Amendment have been fully considered but they are not all persuasive.
1/ Applicant’s argument – “In particular, the amended claims now recite “a controller circuit,” which connotes sufficient structure to one of ordinary skill in the art. Applicant submits that the term “circuit” is a one of the structural terms that have been found not to invoke 35 U.S.C. 112(f). See M.P.E.P. § 2181, and Mass. Inst. of Tech. v. Abacus Soft, 462 F.3d 1344, 1355-1356 (Fed. Cir. 2006) (holding "aesthetic correction circuitry" does not invoke pre-AlA 35 U.S.C. 112, paragraph 6, because the term “circuit,” combined with a description of the function of the circuit, connotes sufficient structure to one of ordinary skill in the art.). Applicant respectfully submits that claims, as amended, should not be subject to interpretation under § 112(f)”. (June 2022 Amendment, page 16)

Examiner’s response -  Regarding the claim interpretation of § 112(f), Examiner notes that the reasoning relied upon Massachusetts Institute of Technology v. Abacus Software, 462 F.3d 1344 (Fed. Cir. 2006) is not persuasive.
In Massachusetts Institute, the issue was whether “circuitry” was a nonce term.  The Federal Circuit in Massachusetts Institute stated:
[T]he dissent appears to misapprehend the strength of the presumption that applies when the term “means” does not appear in the claim… “[W]e have seldom held that a limitation not using the term ‘means’ must be considered to be in means-plus-function form,” and “the circumstances must be [unusual] to overcome the presumption ….” … But “[i]n considering whether a claim term recites sufficient structure to avoid application of section 112 ¶ 6, we have not required the claim term to denote a specific structure. Instead, we have held that it is sufficient if the claim term is used in common parlance or by persons of skill in the pertinent art to designate structure, even if the term covers a broad class of structures and even if the term identifies the structures by their function.”

Massachusetts Institute at 462 F.3d at1356, quoting Lighting World Inc. v. Birchwood Lighting Inc., 382 F.3d 1354, 362 (Fed. Cir. 2004).

On the basis of this reasoning from Lighting World, the Federal Circuit found that "aesthetic correction circuitry" was not a nonce term because “circuitry” implied structure and thus the strength of the presumption was not overcome.  However, a review of the case reveals that the Court hardly focused on the actual functional language in the claim.
Subsequently to Massachusetts Institute and Lighting World, in 2015, the Federal Circuit has expressly overruled the characterization of the heightened, strong, or strength of the presumption which was outlined in Lighting World and quoted above in Massachusetts Institute in Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015).  Instead, the Federal Circuit in Williamson expressly overruled the strict requirement from the Lighting World line of cases requiring “a showing that the limitation essentially is devoid of anything that can be construed as structure.” Id.
In the section of Williamson opinion designated as en banc,1 and with respect to claim terms that do not recite the word “means,” Williamson held:
When a claim term lacks the word “means,” the presumption can be overcome and § 112, para. 6 will apply if the challenger demonstrates that the claim term [1] fails to “recite sufficiently definite structure” or else [2] recites “function without reciting sufficient structure for performing that function.” Watts [v. XL Sys., Inc.], 232 F.3d [877] at 880.

Williamson, 792 F.3d at 1349 (emphasis added; bracketed numbering added).2  

Moreover, Applicant’s attention is drawn to the “or else” in the quotation from Williamson in the excerpt quoted above.  Williamson recites two alternative tests joined by “or else,” either of which can be used to overcome the presumption that § 112(f) is not invoked. To be clear, the Examiner is relying on the second Williamson invocation test “Williamson Invocation Test 2” or “WIT-2”), i.e. “or else recites function without reciting sufficient structure for performing that function.” Williamson, 792 F.3d at 1349 (citations and quotations omitted).  The next step in the analysis is to apply WIT-2 to FL #1 and FL #2. See the invocation analysis set forth previously in this Office action.
Additionally, the Examiner agrees that an off-the-shelf controller circuit is structure.  However Applicant has not claimed an off-the-shelf controller circuit but has instead claimed a particular ‘controller circuit’ having particular functionalities (See e.g. the functions of FL #1 and FL #2).
Applying WIT-2 to functional phrases FL #1 and FL #2, although some structure is recited in a given claim (e.g. “control circuitry”), there is insufficient structure in the particular claimed phrases to perform the entire claimed function(s).    For example, under the broadest reasonable interpretation standard, the claimed “circuitry” (e.g. an off the shelf motherboard, an off the shelf CPU, or both) cannot perform the entire claimed function because some type of special programming is clearly needed.  Because the specification states that the claimed functions are performed by algorithms and because the claims do not recite sufficient structure (including algorithms) to perform the entire claimed functions (i.e. there is no manifestation of an algorithm in the respective claims), the functional phrases FL #1 and FL #2 still invoke § 112(f).
In summary, the question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112(f) if it recites function without reciting sufficient structure for performing that function.
Nevertheless, should Applicant (1) expressly admit on the record that for a particular claim, the claim itself recites sufficient structure(s) to perform the entire claimed functional phrases (as identified by the Examiner, e.g. the function within FL #1, the function within FL #2); and (2) provide appropriate evidence in support thereof (e.g. a prior art issued patent), the Examiner will reevaluate the § 112(f) invocation analyses and perhaps conclude that the claimed functional phrase(s) do not invoke § 112(f).

2/ Applicant’s argument – “As the Office acknowledges, the Terminal Disclaimer filed on September 19, 2018, overcomes the nonstatutory double patenting rejections for claims 1-3, 5-13, 15-16 and 18-23 over U.S. Patent. No. 9,658,635 (the ’635 patent) and U.S. Patent. No. 9,041,459 (the 459 patent). Applicant also notes that the ’635 patent is also subject to a terminal disclaimer to the earlier-issued ’459 patent.”  (June 2022 Amendment, page 16)

Examiner’s response – As noted in the last Office action, the Terminal Disclaimer filed September 19, 2018 (hereinafter “the September 2018 TD”) has been approved in the ‘596 Application regarding the double patenting rejection based on the ‘635 Patent. Thus, the September 2018 TD is considered to overcome the nonstatutory double patenting for claims 1-3, 5-13, 15-16 and 18-23 of the ‘376 Patent.  However, the Terminal Disclaimer based on ‘459 Patent is still needed for this instant reissue application in order to overcome the nonstatutory double patenting for claims 1-3, 5-13, 15-16 and 18-23 of the ‘376 Patent since no Terminal Disclaimer regarding the ‘459 Patent has been file for the ‘596 Application.  The Terminal Disclaimer filed on November 22, 2016 only submitted for the ‘815 Application.  


CONCLUSION
Claims 1-24 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                                             

Conferees:  
/CEL/
Christopher E. Lee         Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
    

    
        1 “Part II.C.1. of this opinion has been considered by an en banc court ....” Williamson, 792 F.3d at 1347 n3, 115 USPQ2d at 1110, n3.
        2 See also MPEP 2181 I. quoting a very similar Williamson statement.